Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Abdelmalek Haidar appeals the district court’s order granting the Defendant summary judgment on his employment discrimination complaint under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000-e-17 (West 2008 & Supp. 2010). On appeal, Haidar fails to present any argument challenging the district court’s judgment, stating: “All the clarifications are in my previous file with the district court.” Accordingly, Haidar has waived appellate review of the district court’s order. See 4th Cir. R. 34(b) (directing appealing parties to present specific arguments in informal brief and limiting review to issues raised in informal brief); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.2009) (limiting appellate review to arguments raised in brief in accordance with Fed.R.Civ.P. 28(a)(9)(A)).
We therefore affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.